Case: 1:19-cr-00148-JG Doc #: 299 Filed: 07/29/20 1 of 1. PageID #: 4074


UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO
-------------------------------------------------------
                                                      :
UNITED STATES OF AMERICA,                             :              CASE NO. 1:19-CR-00148-3
                                                      :
         Plaintiff,                                   :
                                                      :
vs;                                                   :              ORDER
                                                      :
KENNETH ALLEN LATHAM,                                 :
                                                      :
         Defendant.                                   :
                                                      :
                                                      :
-------------------------------------------------------

JAMES S. GWIN, UNITED STATES DISTRICT JUDGE:



         A Report and Recommendation by Magistrate Judge Jonathan D. Greenberg was filed in this

case on October 30, 2019 [Doc. 196] recommending that defendant’s plea of guilty be accepted and

finding of guilty be entered by this Court.

         The Court hereby adopts Magistrate Judge Greenberg’s Report and Recommendation and

accepts the defendant’s plea of guilty and enters a finding of guilty.

         IT IS SO ORDERED.



Dated: July 29, 2020                                            s/       James S. Gwin
                                                                JAMES S. GWIN
                                                                UNITED STATES DISTRICT JUDGE




                                                          -1-
